DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment filed on November 28, 2022:
	a.  Claims 1-8 are pending;
	b.  The specification objection, claim objection and prior art rejections of record are withdrawn in light of the amendment.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al. (JP 2006-294414A).
	As to claim 1, Fujii discloses an energy storage device comprising, a positive electrode, a negative electrode and a separator between the two electrodes (examples).  The electrolyte includes a minor amount of diallyl succinate (see examples 1-3, 7-10), diallyl adipate (examples 4, 11), diallyl maleate (example 5, 12).  Fujii further appreciated the invention wherein the negative electrode active material can be materials including lithium, lithium alloys and carbonaceous materials (para. [0084]), the lithium alloy materials are preferably based in silicon (para. [0090]) and recognizes that metal compounds have a larger capacity over carbon materials (para. [0091]).  Thus while exemplifying carbon, Fujii further teaches to substitution of carbon material for metals such as silicon for higher capacity.
	As to claim 2, for those instances where the active material is silicon (as discussed above), the electrode would be appreciated by one of ordinary skill in the art to be a silicon dominate electrode (where the active materials is predominantly, if not, entirely silicon).
	As to claim 5, Fujii teaches that the electrolyte can further include fluorinated cyclic carbonates, such as fluoroethylene carbonate (FEC; paras. [0031], [0077]-[0078]) as such materials are taught by Fujii as art-recognized film forming agents. 
	As to claim 7, the electrolyte includes a minor amount of diallyl succinate (see examples 1-3, 7-10), diallyl adipate (examples 4, 11), diallyl maleate (example 5, 12).  
	In summation, Fujii sufficiently teaches of an energy storage device comprising two electrodes and a separator interposed between the electrodes, wherein the electrolyte includes a minor amount of diallyl succinate (see examples 1-3, 7-10), diallyl adipate (examples 4, 11), diallyl maleate (example 5, 12).  In addition, Fujii sufficiently teaches of the selection of silicon as a preferred metal for the negative electrode as having higher capacity than carbon.  Thus Fujii sufficiently teaches of the energy storage device of claims 1 and 7.  For those instances where the active material is silicon (as discussed above), the electrode would be appreciated by one of ordinary skill in the art to be a silicon dominate electrode (where the active materials is predominantly, if not, entirely silicon). Thus, Fujii sufficiently anticipates the energy storage device of claim 2.  Fujii further teaches of including FEC in the electrolyte as a film forming agent, film forming agents known in the art to suppress excessive decomposition of the electrolyte solution (paras. [0007]), and reasonably teaches of the inclusion of FEC, thereby anticipating the energy storage device of claim 5.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (JP 2006-294414A) as applied to claim 1 above and further in view of Maheshwari et al. (U.S. Patent Application No. 2015/0364750).
Fujii teaches that both silicon and carbon materials were notoriously well-known negative electrode materials and suitably employed in the invention of Fujii and as discussed above and, in more detail, in the references themselves.
Fujii does not teach of the electrode being a self-supporting composite film (claim 3) or the particular composite film of claim 4.
Maheshwari teaches of strong, flexible light weight, self-supporting anodes (abstract) comprising a mixture of carbon and metal particles.  The additive metal can readily be silicon and the electrode of Maheshwari is used as an anode in lithium batteries.    The combination of metal particles dispersed in the carbon matrix of Maheshwari provides for an electrode that exhibited a combination of good cycle stability, suppressed volumetric change during cycling, excellent conducting capability, restrained electrolyte decomposition, to name only some advantages (para. [0007]).  The ratio of carbon to silicon ranges between 100:0 to 50:50 (para. [0036]) with exemplary metal loadings of 20 wt%, 30wt%, 40wt% and 50wt% (tin or silicon being equivalent substitutes; see Examples as applied to claims 5 and 6).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the anode of Fujii to be a free-standing electrode comprising a carbon matrix which hosts silicon particles therein, as taught by Maheshwari since it would have provided an anode that exhibited a combination of good cycle stability, suppressed volumetric change during cycling, exhibited excellent conducting capability, and had restrained electrolyte decomposition.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (JP 2006-294414A), as applied to claim 1 above, and further in view of Yang et al. (U.S. Patent Application No. 2016/0172711) or Im et al. (U.S. Patent Application No. 2012/0177999).
Fujii teaches that the solvent for the electrolyte can be any number of well-known solvents and solvent mixtures, including fluoroethylene carbonate (FEC, discussed above).
However Fujii does not provide sufficient motivation for effectively selecting the electrolyte to be substantially free of non-fluorine containing cyclic carbonates (claim 6).
Yang teaches that electrolyte solvents of a mixture of dimethyl carbonate and fluoroethylene carbonate alone in the presence of silicon based anodes provides various benefits.  FEC aids in SEI (solid electrolyte interphase) formation on the anode.  DMC prevents formation of undesired SEI products of FEC (paras. [0009]-[0011]).  A mixture of FEC and DMC is void of any other cyclic carbonates (as applied to claims 5 and 6).  Im teaches of electrolyte solvents comprising a mixture of FEC and a linear ester solvent such as ethyl methyl carbonate (EMC).  FEC was known in Im as a solvent component which formed an SEI coating layer on the negative electrode, thereby preventing decomposition of the electrolyte and improving storage characteristics of the battery (para. [0017]).  Im further teaches that when using fluorinated carbonates, the inclusion of other cyclic carbonates (fluorine-free cyclic carbonates) battery performance is deteriorated (para. [0022]).  Therefore Im teaches that when providing FEC as a solvent component in an electrolyte, other non-fluorinated cyclic carbonates are not desired.  The exclusion of non-fluorinated cyclic carbonates from FEC solvent additives was shown by Im to exhibit better performance (see tables 2 and 3).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the electrolyte of Fujii by selecting the carbonate to be FEC:DMC or FEC with only other linear carbonates as taught by Yang or Im since it would have provided a solvent mixture that provides for good SEI formation on the anode, prevented formation of undesired SEI products from FEC and improved battery performance. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claims 1, 2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application No. 2007/0009806).
As to claim 1, Kim discloses an energy storage device comprising a positive electrode, a negative electrode and a polyethylene separator (example 1, paras. [0064]-[0065]).  The electrolyte includes polyethylene glycol diacrylate (para. [0064]).
As to claim 5, the electrolyte further includes FEC (para. [0064]).
As to claim 8, the electrolyte includes polyethylene glycol diacrylate (para. [0064]).
Kim does teach that the negative electrode can be any number of well-known conventional materials including both carbon materials and silicon (para. [0053]).  Thus the substitution of the carbon negative electrode in example 1, with silicon would have been readily within the skill of the ordinary worker in the art from the teachings of Kim.  
Kim does not disclose the particular embodiment of polyethylene glycol diacrylate with a battery including silicon as the negative electrode.
However, it is noted that the materials of Kim did appreciate the use of silicon as an alternative to carbon negative electrode materials and application of the invention of Kim for battery systems wherein the negative electrode is silicon based would have been readily apparent and reasonably obvious to one of ordinary skill in the art.  The substitution resulting the same predictable results associated with the carbon negative electrodes, that being improved safety and high capacity retention rate (para. [0007]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery of Kim to include any of the art-recognized negative electrode active materials including carbon or silicon as such materials were recognized by Kim as suitable negative electrode materials for the invention of Kim.  Thus the substitution of carbon for silicon in conjunction with an electrolyte including various additives, including polyethylene glycol diacrylate would have resulted in the predictable result of a silicon-based negative electrode battery system including a polyethylene glycol diacrylate additive which would have improved battery safety and capacity retention rate.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
As to claim 2, for those instances where the active material is silicon (as discussed above), the electrode would be appreciated by one of ordinary skill in the art to be a silicon dominate electrode (where the active materials is predominantly, if not, entirely silicon).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application No. 2007/0009806) as applied to claim 1 above and further in view of Maheshwari et al. (U.S. Patent Application No. 2015/0364750).
Kim teaches that both silicon and carbon materials were well-known negative electrode materials and suitably employed in the invention and Kim as discussed above and, in more detail, in the references themselves.
Kim does not teach of the electrode being a self-supporting composite film (claim 3) or the particular composite film of claim 4.
Maheshwari teaches of strong, flexible light weight, self-supporting anodes (abstract) comprising a mixture of carbon and metal particles.  The additive metal can readily be silicon and the electrode of Maheshwari is used as an anode in lithium batteries.    The combination of metal particles dispersed in the carbon matrix of Maheshwari provides for an electrode that exhibited a combination of good cycle stability, suppressed volumetric change during cycling, excellent conducting capability, restrained electrolyte decomposition, to name only some advantages (para. [0007]).  The ratio of carbon to silicon ranges between 100:0 to 50:50 (para. [0036]) with exemplary metal loadings of 20 wt%, 30wt%, 40wt% and 50wt% (tin or silicon being equivalent substitutes; see Examples as applied to claims 5 and 6).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the anode of Kim to be a free-standing electrode comprising a carbon matrix which hosts silicon particles therein, as taught by Maheshwari since it would have provided an anode that exhibited a combination of good cycle stability, suppressed volumetric change during cycling, exhibited excellent conducting capability, and had restrained electrolyte decomposition.
Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725